Citation Nr: 1515215	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  07-33 281	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected keratolysis exfoliativa, and dermatitis, rated as noncompensable prior to March 10, 2008, and rated as 10 percent thereafter.

2.  Entitlement to service connection for infectious hepatitis (now claimed as hepatitis B).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  The Board has reviewed these records.

In a November 2008 rating decision, the RO increased a noncompensable rating for the service-connected keratolysis, exfoliativa, and dermatitis to 10 percent, effective from March 10, 2008.  As the award was not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In July 2010 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of his testimony is associated with the claims file. 

When this case was previously before the Board in October 2010, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In response to the Board's remand, the RO issued a statement of the case in June 2014 for the issue of entitlement to service connection for prostate problems.  As the Veteran did not file a formal appeal on this issue, it is not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

The issue of entitlement to an increased disability rating for the service-connected keratolysis, exfoliativa, and dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability of infectious hepatitis (now claimed as hepatitis B).


CONCLUSION OF LAW

The criteria for service connection for infectious hepatitis (now claimed as hepatitis B) have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases; the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.  Historically, service connection for infectious hepatitis was denied in a 1971 rating decision, prior to enactment of the VCAA.  Subsequently, a March 2008 letter advised the Veteran of the evidence and information necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2008 letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  With respect to the Veteran's July 2010 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2010 hearing, the undersigned VLJ enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's hepatitis, why he believed it to be service-related, and evidence pertinent to the appeal.  Moreover, any deficiencies in development were addressed in the subsequent Board remand.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), and that the hearing was legally sufficient.

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  Specifically, a copy of a May 2006 VA Agent Orange examination was obtained.  A VA opinion and examination addressing the hepatitis matter was also obtained in May 2014, and the Board finds that such are adequate to decide the claim for service connection.  In this regard, the VA medical professional who completed the opinion/examination considered pertinent evidence of record and included rationale for the opinions expressed.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The condition of hepatitis B is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As will be explained below, the record establishes that the Veteran did not have a current disability of infectious hepatitis (now claimed as hepatitis B) during the pendency of the claim or in proximity thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  To this point, in April 2006 the Veteran filed a claim to reopen a previously denied, and final, rating decision in August 1971 that denied service connection for infectious hepatitis.  The Board reopened the Veteran's claim for service connection for infectious hepatitis (now claimed as hepatitis B) in the October 2010 decision.  Therefore, the pendency of this claim spans from April 2006, the time in which the Veteran filed his claim to reopen.  Infectious hepatitis (now claimed as hepatitis B) has not been shown in proximity to April 2006 or thereafter; therefore, the Veteran is not entitled to service connection.

The Veteran has alleged that he developed symptoms of hepatitis during the six month period following discharge from service.  The Veteran contends that service connection for hepatitis is warranted because of the close proximity to service and because he was exposed to certain risk factors during service such as regularly handling bloody bodies and drinking water directly from streams.  The Veteran also reported that he suffered from genitourinary disabilities ever since he was diagnosed with hepatitis and believes there is a link between the genitourinary symptoms and the hepatitis.

A May 2006 VA treatment record noted that the Veteran has a positive HBcAB.  

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner opined that it was less likely than not that any current hepatitis was incurred during service, given the Veteran's testimony regarding risk factors in service such as regularly handling bloody bodies and drinking water directly from streams.  The examiner stated that there was no evidence of current hepatitis; the Veteran had an episode of hepatitis in 1971.  The examiner stated that the Veteran had multiple negative serologic tests for hepatitis A (infectious hepatitis).  The examiner stated that the Veteran had evidence of previous hepatitis B of uncertain etiology.  Given the Veteran's description of contact with blood and absence of evidence for previous hepatitis A, but evidence of previous hepatitis B, the examiner opined that it was as likely as not that his 1971 acute hepatitis was caused by hepatitis B.  The examiner stated, however, this completely resolved based on his antibody pattern, and there was no evidence of any hepatitis based on his normal liver function tests. 

The Board finds that the 1971 acute hepatitis B does not fall within the appeal period.  Moreover, additional post-service records contain no competent evidence of infectious hepatitis (now claimed as hepatitis B).  Finally, the May 2014 VA examiner found that this acute hepatitis B completely resolved based on the Veteran's antibody pattern, and there was no evidence of any hepatitis based on his normal liver function tests. 

The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has infectious hepatitis (now claimed as hepatitis B) is a complex medical matter; that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The Board has considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); See also, e.g., Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for infectious hepatitis (now claimed as hepatitis B) is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to an increased disability rating for the service-connected keratolysis, exfoliativa, and dermatitis is decided. 

In response to the Board's October 2010 remand, the Veteran was afforded a VA examination in May 2014 in which it was noted that it could not be opined, without mere speculation, as to whether or not the Veteran's acne scarring on the cheeks was related to Agent Orange exposure.  No further rationale was provided.  Accordingly, it is unclear whether the folliculitis and erythromalgia are manifestations of the service-connected skin disorder.


The May 2014 examiner also stated that there was no mention of folliculitis in the claim file records from 1969/70.  The examiner stated that the Veteran claimed that he had folliculitis starting while in the service, and folliculitis was often exacerbated by warm, moist conditions as would have been encountered in Vietnam.  The examiner opined, however, as there was no record of the Veteran having folliculitis while in Vietnam, his current skin condition was less likely as not related to the conditions noted in the service.

The Board also finds that this opinion is inadequate for adjudication purposes.  To this point, the Board instructed in the October 2010 remand that the examiner should opine as to whether the Veteran's documented erythromalgia and/or folliculitis in April 2008 are related or unrelated to, or aggravated by, the service-connected skin disability.  As such, the May 2014 opinion is nonresponsive.  On remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder and access to the electronic file should be provided to the VA examiner who conducted the May 2014 VA examination.  The examiner should be requested to review the files and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the questions of: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected skin disorder (keratolysis exfoliativa and dermatitis) is manifested by disfigurement of the head, face, or neck; and if so, whether the Veteran exhibits any characteristics of disfigurement. 

(b) Whether it is at least as likely as not (50 percent probability or greater) the Veteran's documented erythromelalgia and folliculitis in April 2008 are manifestations of the service-connected skin disability (keratolysis exfoliativa and dermatitis) or were caused or aggravated (permanently worsened beyond normal progression) by the service-connected skin disability.  The examiner is also asked to address whether erythromelalgia is a skin disorder.  Importantly, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

If the May 2014 examiner is unavailable, the claim folders and access to the electronic files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


